Case 6:20-cv-00988-ADA Document 8-20 Filed 11/02/20 Page 1 of 4




        Exhibit 18.2
                            Case 6:20-cv-00988-ADA Document 8-20 Filed 11/02/20 Page 2 of 4




T-Mobile Smartphones with Google Photos App preloaded in Android OS (See product list at end of chart for models)

Infringement of the ‘774 patent
Claim 1                                  Evidence
1. An image processing apparatus,        The T-Mobile Smartphone in combination with the preloaded Google Photos App provides
comprising:                              an image processing apparatus.

                                         For example, the Collage feature of the Google Photos App adapts the Smartphone to an
                                         image processing apparatus for creating a collage from multiple individual images stored in
                                         the Photos App.
at least one processing target unit      The T-Mobile Smartphone in combination with the preloaded Google Photos App has at
image;                                   least one processing target unit image.

                                         For example, using the Collage feature the user selects multiple images, each being a
                                         processing target image, for inclusion in the collage.
a plurality of vacant unit storage       The T-Mobile Smartphone in combination with the preloaded Google Photos App includes
areas arranged in a matrix to have       multiple vacant unit storage areas arranged in a matrix to have images selectively inserted.
images selectively inserted; and
                                         For example, the Smartphone includes collage templates each with multiple vacant unit
                                         storage areas into which the selected images will be inserted.
a control unit controlling an access     The T-Mobile Smartphone in combination with the preloaded Google Photos App includes a
to each of the unit storage areas,       control unit controlling an access to each of the unit storage areas.

                                         For example, the Smartphone as adapted by the Collage function controls access to each of
                                         the unit storage areas, whereby the selected images are inserted into the collage template
                                         when the user creates the collage.
wherein the control unit stores the      The control unit stores at least one processing target unit image in at least one of the
at least one processing target unit      multiple vacant unit storage areas. This storing is done in accordance with the selected
image in at least one of the plurality   insertion of the at least one processing target unit image. The control unit accesses the unit
of vacant unit storage areas in          storage areas in a predetermined sequence to generate a composite image from the unit


                                                                                                                                          1
                           Case 6:20-cv-00988-ADA Document 8-20 Filed 11/02/20 Page 3 of 4




accordance with a selected insertion    images.
of the at least one processing target
unit image, accesses the unit           For example, the Collage feature inserts the selected images into the vacant unit storage
storage areas in a predetermined        areas of the collage template and saves the resulting image as one composite image that
sequence, and thereby generates a       can be saved and later accessed via the Photos App.
composite image from the unit
images.

Product List:

REVVL 5G TD-LTE US 128GB T790W / T790Z
REVVL 4+ TD-LTE US 5062W / 5062Z
REVVL 4 LTE US 5007W / 5007Z
REVVLRY TD-LTE US 32GB XT1952-T
REVVLRY+ TD-LTE US XT1965-T
Revvl 2 Plus LTE US 6062Z
Revvl 2 LTE US 5052W
REVVL Plus LTE US
REVVL LTE US



References:

[1] REVVL 5G TD-LTE US 128GB T790W / T790Z
http://phonedb.net/index.php?m=device&id=17410&c=t-mobile_revvl_5g_td-
lte_us_128gb_t790w__t790z__tcl_t1b_5g&d=detailed_specs#section14

[2] REVVL 4+ TD-LTE US 5062W / 5062Z
http://phonedb.net/index.php?m=device&id=17409&c=t-mobile_revvl_4plus_td-lte_us_5062w__5062z__tcl_5062




                                                                                                                                    2
                         Case 6:20-cv-00988-ADA Document 8-20 Filed 11/02/20 Page 4 of 4




[3] REVVL 4 LTE US 5007W / 5007Z
http://phonedb.net/index.php?m=device&id=17408&c=t-
mobile_revvl_4_lte_us_5007w__5007z__tcl_5007b&d=detailed_specs#section14

[4] REVVLRY TD-LTE US 32GB XT1952-T
http://phonedb.net/index.php?m=device&id=15348&c=t-mobile_revvlry_td-lte_us_32gb_xt1952-t__motorola_channel

[5] REVVLRY+ TD-LTE US XT1965-T
http://phonedb.net/index.php?m=device&id=15345&c=t-mobile_revvlryplus_td-lte_us_xt1965-t__motorola_lake

[6] Revvl 2 Plus LTE US 6062Z
http://phonedb.net/index.php?m=device&id=14402&c=t-mobile_revvl_2_plus_lte_us_6062z__tcl_6062

[7] Revvl 2 LTE US 5052W
http://phonedb.net/index.php?m=device&id=14401&c=t-mobile_revvl_2_lte_us_5052w__tcl_5052

[8] REVVL Plus LTE US
http://phonedb.net/index.php?m=device&id=12805&c=t-mobile_revvl_plus_lte_us&d=detailed_specs

[9] REVVL LTE US
http://phonedb.net/index.php?m=device&id=11937&c=t-mobile_revvl_lte_us&d=detailed_specs

[10] Pre-installed apps
https://www.t-mobile.com/support/devices/android/t-mobile-revvl/pre-installed-apps-t-mobile-revvl

[11] How to create collages, animations, and movies in Google Photos
https://www.androidcentral.com/how-create-collages-animations-and-movies-google-photos




                                                                                                              3
